Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 04/25/22, claims 1-11 have been amended, new claims 13-14.
Claim Interpretation
In claims 13-14, a post-processing station designed for a material removing processing is examined in two ways.  For the purpose of examination, the material removing processing is assumed (in the 1st assumption) to be a solvent material or liquid removed in curing/drying process.  In assumption #2, the material-removing processing is assumed to include grinding, honing, lapping or polishing of the applied metal coating (as described in the applicants’ specification on page 6, or para [0021] of PG pub).

Claim Objections
Claim 1 is objected to because of the following informalities: In claim 1, line 3, the phrase “a surface (6) of one the brake discs or brake drums” is read as --a surface (6) of one of the brake discs or brake drums--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7; the phrase “coating devices” lacks proper antecedent basis.  For the purpose of examination, the phrase “the plurality of coating devices” is assumed.
In claim 13, line 2, the word “station” lacks proper antecedent basis.  For the purpose of examination, the phrase “the post-processing station” is assumed.
Claim 14 lacks proper antecedent basis because it depends from itself. For the purpose of examination claim 14 depending from claim 13 is assumed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102006046968A1 in view of Hollis (US 2018/0180125A1).
As to claim 1, DE’968 discloses (see Figure 1) a system for coating car parts (see para [0001]) capable of coating brake discs or brake drums, using a coating device for applying a metal coating to a surface (see para [0008] for metallization a surface of the substrate), the system comprising: a plurality of coating devices, which are designed as identical coating modules (5,7,8), are provided and are arranged in a module group (5- 8), an input measuring station (9) associated with the module group (30), by means of which station a structure of the surface of the face of the car parts or substrate (13) is capable of being detected prior to applying the metal coating (measuring device 9 detecting before applying coating with the device 6), a conveying apparatus (3), by means of which a workpiece (13) can be supplied to one of the coating modules (7,8) from the input measuring station (9),  a control apparatus (16) to control one of the coating modules when the metal coating being applied to the substrate, and in that an output measuring station (11) is associated with the module group (5-8), by means of which station a surface of the coated face of the substrate (13) can be detected (see para [0034-0035)).  In DE’968 the substrates are capable of being brake discs or brake drums, since car parts are taught (see para [0001]).  In any event, metallic coating application of parts including vehicle brake discs or brake drums is known in the art; for instance; as taught by Hollis (see Abstract).  It would have been obvious before the effective filing date of the claimed invention to treat vehicle brake discs or brake drums in DE’968 to prevent corrosion (see Hollis Abstract).
As to claim 2, in DE’968 (see Fig 1) the conveying apparatus (3) comprises a linear conveyor, along which the individual coating modules (5, 7, and 8) are arranged.
Regarding claim 3, in DE’968 (see Fig 1) a conveying direction of the linear conveyor, the input measuring station (9) is upstream of the module group (6-8) and the output measuring station (11) is downstream of the module group (6-8).
Regarding claim 5, DE’968 teaches (see Fig 1, para [0008], [0035] and [0036]) a control apparatus (16) provided, which is capable of controlling the conveying apparatus (3) to supply a particular workpiece (13) to a particular coating module (5,7,8), and in that the control apparatus (16) is further capable of controlling the particular coating module (5,7,8) when the metal coating is being applied to the workpiece (13) depending on the measured values of the particular workpiece (5) which have been detected in the input measuring station (9).
As to claim 7, in DE’968 the coating modules (20) in a module group (30) are arranged in parallel with one another (see Fig 1).
As to claim 9, DE’968 discloses (see Fig 1) a main conveying apparatus (2) is provided for supplying the workpieces (13) to the at least one module group (5-8) and for discharging the workpieces therefrom (discharging the workpiece along the conveyor 3 next to the treatment devices 5-8).
Regarding claim 10, DE’968 teaches (see Fig 2 and para [0040] for further processing) a post-processing station (24,26) assigned to the one module group (5-8) or the plurality of module groups (5-8), which station (24) is designed for the material- removing material processing of the coated surface of the workpiece (application of effect or protective paint).
As to claim 11, DE’968 teaches the control apparatus (16) capable of controlling the post-processing station (24,26) on the basis of measured values of the coated workpiece (13), which have been detected by the output measuring station (11) through which the workpiece (13) has passed (see para [0035] for process control of parameters including drying time and temperature).

Claim(s) 4, 6, 8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102006046968A1 in view of Hollis (US 2018/0180125A1) as applied to claim 1 above, and further in view of White et al (US 6,235,634).
As to claim 4, DE’968 discloses at least one handling apparatus (transport device 21), in particular a multi-axis gripper (three transport arms 23), is provided, by means of which the workpiece (13) can be supplied to painting or drying station and to the conveying apparatus (3), but lacks specifically teaching transport device supplying to the input measuring station and to the output measuring station. White et al teaches a substrate processing apparatus provided with robot fed measuring/inspecting station (see Fig 25 for item 440). It would have been obvious before the effective filing date of the claimed invention to include transport device supplying to measuring station in DE’968 to selectively inspect the substrate as needed.
As to claim 6, DE’968 lacks teaching each of coating module (20) comprising a transport frame (22). However, a substrate processing apparatus provided with transport frame arranged interchangeably in the group of processing chambers is known in the art for instance as shown by White et al (see Fig 4 for the transport frame 518). It would have been obvious before the effective filing date of the claimed invention
to include interchangeably arranged transport frame in DE’968 to interact with a number of processing chambers as taught by Martin et al (see column 7, lines 6-19).
With respect to claims 13-14, DE’968 teaches (see para [0037] and Fig 27) a post processing station (buffer for storage, a subsequent process and a drying station 26) capable of removing processing of the coated surface (moisture or solvent can be removed during drying step); and the control apparatus (16) is capable of controlling the post processing (see para [0036] the controller 16 controlling all devices).  White also teaches post process including anneals (see column 8, lines 12-14).

Claims 13-14 would be allowable (in view of assumption #2 of claim 13) if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not specifically teach or suggest the following limitation: the system for coating brake discs or brake drums, using a coating device for applying  a metal coating to a surface of one of the brake discs or brakes, the system comprising among others (see claims 1, 8 and 13), a post processing station, the post-processing station is designed for a material-removing processing including grinding, honing, lapping or polishing of the applied metal coating such that the skilled artisan would view each of them obvious in light of DE’968.

Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely the reference Hollis applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/